                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

DANNY WILLIAMS                                                                     PLAINTIFF

v.                               No: 5:18-cv-00313 BRW-PSH

STAN McGAHEE, et al.                                                           DEFENDANTS

                                            ORDER

       I have reviewed the Proposed Findings and Partial Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. No objections have been filed. After careful

consideration, I approve and adopt the Proposed Findings and Partial Recommendation in all

respects.

       Accordingly, Defendants’ Motion for Summary Judgment (Doc. No. 35) is DENIED

       IT IS SO ORDERED this 27th day of December, 2019.



                                                          Billy Roy Wilson _______________
                                                          UNITED STATES DISTRICT JUDGE
